FILED
                                                             AUGUST 24, 2021
                                                        In the Office of the Clerk of Court
                                                       WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

STATE OF WASHINGTON,                         )         No. 37463-7-III
                                             )
                  Respondent,                )
                                             )
   v.                                        )         PUBLISHED OPINION
                                             )
JACOB DANIEL LEVEL,                          )
                                             )
                  Appellant.                 )


        PENNELL, C.J. — Jacob Level appeals his conviction for unlawfully possessing

a stolen motor vehicle. He argues the amended information failed to adequately allege

the required element of knowledge. Although Mr. Level did not preserve this argument

prior to appeal, we agree with Mr. Level that the deficiency in the information requires

reversal. Even under the liberal standard applicable to unpreserved informational errors,

the charging document’s allegation that Mr. Level “unlawfully” possessed a stolen

vehicle was insufficient to convey an inference Mr. Level knew he both possessed the

vehicle and that it was stolen.
No. 37463-7-III
State v. Level


       While we reverse Mr. Level’s conviction, we do so without prejudice. Contrary to

Mr. Level’s arguments, the alleged vehicle in this case—a moped—meets the statutory

definition of a motor vehicle and is not subject to any exceptions. Thus, this matter may

be subject to retrial.

                                         FACTS

       A police officer stopped Jacob Level for driving a moped without wearing a

helmet. The condition of the moped led the officer to suspect it was stolen. A review of

the moped’s VIN (vehicle identification number) confirmed this suspicion.

       The State charged Mr. Level with possession of a stolen motor vehicle. The

amended information, in pertinent part, charged Mr. Level with

       the crime of Possession of a Stolen Motor Vehicle, Count 5, the maximum
       penalty for which is 10 yrs. imprisonment and/or $20,000 fine, plus
       restitution, assessments and court costs, in that the said Jacob Daniel Level
       in the County of Stevens, State of Washington, on or about July 22, 2019,
       did unlawfully possess a stolen motor vehicle, to-wit: a Taotao Scooter, the
       property of Joseph Gonzales;
               Contrary to RCW 9A.56.068(1), and against the peace and dignity of
       the State of Washington.

Clerk’s Papers (CP) at 55.

       A jury convicted Mr. Level of the stolen vehicle charge. He timely appeals.




                                             2
No. 37463-7-III
State v. Level


                                        ANALYSIS

Sufficiency of charging document

       The crime of possession of a stolen motor vehicle includes an element of

knowledge. The type of knowledge required has two components: the defendant must

both knowingly possess the motor vehicle and also act “with knowledge that the motor

vehicle had been stolen.” 11A WASHINGTON PRACTICE: WASHINGTON PATTERN JURY

INSTRUCTIONS: CRIMINAL 77.21, at 177 (4th ed. 2016). Mr. Level claims the charge failed

to apprise him of any component of knowledge, thereby violating his constitutional right

to notice and requiring reversal of his conviction.

       Because Mr. Level’s claim is being raised for the first time on appeal, it is

governed by a standard that liberally construes the charging document in favor of validity.

An information is sufficient under this standard if it contains some language from which

notice of each required element of the offense can be found. State v. Marcum, 116 Wn.

App. 526, 534, 66 P.3d 690 (2003). “[A]ll essential elements of a crime, including

nonstatutory elements such as knowledge, must be included.” Id. If facts supporting one

or more elements cannot fairly be implied, prejudice is presumed and the charge must be

reversed. State v. Hugdahl, 195 Wn.2d 319, 325, 458 P.3d 760 (2020).




                                              3
No. 37463-7-III
State v. Level


       The State argues the element of knowledge can be implied from the allegation that

Mr. Level “unlawfully” possessed “a stolen motor vehicle.” CP at 55. The Supreme Court

has issued two decisions addressing the issue of whether an allegation that an act was

done unlawfully is sufficient to confer notice of some sort of criminal intent: State v.

Johnson, 119 Wn.2d 143, 829 P.2d 1078 (1992) and State v. Kjorsvik, 117 Wn.2d 93,

812 P.2d 86 (1991). In both cases, our Supreme Court declined to adopt a universal rule

regarding the impact of the word “unlawfully.” But the decisions provide relevant

guidance.

       In Kjorsvik, the defendant was charged with first degree robbery. 117 Wn.2d at 95.

The information alleged Mr. Kjorsvik “‘did unlawfully take personal property, to-wit:

lawful United States currency from the person and in the presence of Chris V. Balls,

against his will, by the use or threatened use of immediate force, violence and fear of

injury to such person or his property’” while armed with a knife. Id. at 96. Mr. Kjorsvik

appealed, arguing for the first time that the information omitted the common law element

of intent. The Supreme Court held that under the applicable liberal standard of review, the

charging document was sufficient. Common sense dictates that one who unlawfully takes

money by use or threat of deadly force does so intentionally, not by accident. Therefore,




                                              4
No. 37463-7-III
State v. Level


the allegations set forth in Mr. Kjorsvik’s information were sufficient to confer an

inference of intent.

       Johnson involved a drug trafficking charge. The information alleged Mr. Johnson

“‘did unlawfully deliver a controlled substance; to wit: cocaine.’” Johnson, 119 Wn.2d at

145. Unlike what happened in Kjorsvik, Mr. Johnson preserved an objection in the trial

court to the sufficiency of the information. The objection was unsuccessful, but on appeal

the Supreme Court reversed. Using the strict standard of construction applicable to

preserved errors, the court held that the adverb “unlawfully” was insufficient to convey

the element of intent. Id. at 149-50. The court stated the outcome might not have been the

same had Mr. Johnson not preserved an objection at trial. The court pointed to its decision

in Kjorsvik and explained that the adverb “unlawfully” may sometimes be sufficient to

allege intent. Id.

       Cases from this court have indicated that an allegation of “‘unlawful and

felonious’” conduct is sufficient to imply guilty knowledge in the context of drug

delivery and firearm offenses. State v. Nieblas-Duarte, 55 Wn. App. 376, 380-81, 777

P.2d 583 (1989) (drugs); State v. Cuble, 109 Wn. App. 362, 368, 35 P.3d 404 (2001)

(firearms). But none of our decisions have held that knowledge can be inferred from the

use of “unlawfully” in the context of a possession of stolen property charge.


                                             5
No. 37463-7-III
State v. Level


       We discern from prior case law that the adverb “unlawfully” can convey a mental

state element (such as knowledge or intent) when permitted by common sense inferences.

Thus, where the mental state required for an offense is straightforward or where the facts

alleged in the charge would be hard to accomplish without the defendant holding the

required mental state, the requisite mental state may be inferred under a liberal standard

of review. But as recognized in Johnson and Kjorsvik, there is no bright line rule. Even

when the liberal standard of review applies, our case law requires a charging document

be sufficiently specific as to the elements of the offense so that it does not require

independent research. See City of Auburn v. Brooke, 119 Wn.2d 623, 635, 836 P.2d 212

(1992).

       When it comes to crimes punishing simple possession of contraband, the mental

state required by the law is not a matter of obvious common sense. See Rehaif v.

United States, __U.S.__, 139 S. Ct. 2191, 2194, 204 L. Ed. 2d 594 (2019). Sometimes

the legislature prohibits possession without any knowledge requirement. Id. at 2197;

State v. Blake, 197 Wn.2d 170, 179, 481 P.3d 521 (2021). Other times, the legislature

requires knowledge only as to the corpus of the object possessed. See Marcum, 116 Wn.

App. at 535 (felon in possession statute requires proof only of knowing possession of a

firearm, not knowledge that possession is illegal). In still other circumstances—like the


                                              6
No. 37463-7-III
State v. Level


one here—proof of knowledge is multifaceted; the State must not only prove knowing

possession of a specific object, but also that the defendant knew of the object’s illicit

properties.

       According to the State, Mr. Level could have discerned the level of knowledge

required for his offense by consulting the applicable statutes. See RCW 9A.56.140(1)

(“‘Possessing stolen property’ means knowingly to receive, retain, possess, conceal, or

dispose of stolen property knowing that it has been stolen and to withhold or appropriate

the same to the use of any person other than the true owner or person entitled thereto.”).

Apart from the fact that the amended information in this case failed to cite the statute

defining possession of stolen property, 1 this argument runs counter to the governing case

law. Brooke, 119 Wn.2d at 627, 635 (holding that citing the governing code and title of

the offense is insufficient to charge a crime, even under a liberal standard of review,

unless the wording used apprises the defendant of all essential elements of the offense).

       The case law governing unlawful possession offenses shows the mere fact

possession of a certain object is “unlawful” does not mean the possession was

accompanied by a specific type of knowledge. Given the state of the law, an


       1
         The only statute cited in the amended information for the count in question is
RCW 9A.56.068(1), which states: “A person is guilty of possession of a stolen motor
vehicle if he or she [possesses] a stolen motor vehicle.” (Alteration in original.)

                                              7
No. 37463-7-III
State v. Level


information’s allegation that the defendant acted unlawfully is insufficient to convey an

inference that the conduct was done with a mental state of knowledge. This is true even

under the liberal standard of review applicable to challenges raised for the first time on

appeal. Thus, the inclusion of the adverb “unlawfully” in Mr. Level’s amended

information does not satisfy the requirements of sufficient notice.

       The remaining language in the State’s amended information is insufficient to fill in

the gaps. Unlike Kjorsvik, this is not a case where the required element of knowledge is

apparent from the information’s description of Mr. Level’s alleged conduct. Because

possession can sometimes be without the type of knowledge required for a stolen motor

vehicle charge, one can easily read the contents of the amended information without

inferring all necessary elements of the offense. The State tries to salvage the amended

information by pointing to the allegation that the moped was the property of someone

other than Mr. Level. That contention is inadequate. It says nothing about Mr. Level’s

knowledge. It merely confirms that the moped was stolen. Even under the liberal standard

of appellate review applicable to an unpreserved challenge to an information’s

sufficiency, the conviction for this charge against Mr. Level must be reversed.




                                              8
No. 37463-7-III
State v. Level


Whether a moped is a motor vehicle

       In addition to challenging the contents of the amended information, Mr. Level

argues his conviction cannot stand because a moped does not qualify as a motor vehicle

under Washington’s stolen motor vehicle statute. Should Mr. Level prevail on this

argument, retrial would be precluded. We therefore address the merits of Mr. Level’s

claim. Our analysis of this statutory claim is de novo. State v. Ervin, 169 Wn.2d 815, 820,

239 P.3d 354 (2010).

       “A person is guilty of possession of a stolen vehicle if he or she [possesses] a

stolen motor vehicle.” RCW 9A.56.068(1) (alteration in original). The criminal statute

does not define motor vehicle. However, in State v. Van Wolvelaere, the Supreme Court

settled on the following definition based on cross-referenced statutes: 2 “[A] motor vehicle

is a self-propelled device (a description of its mechanics) that is capable of moving and



       2
         Although the stolen vehicle statute does not define motor vehicle, the
Washington Criminal Code, Title 9A RCW, states a “‘[v]ehicle’ means a ‘motor vehicle’
as defined in the vehicle and traffic laws, any aircraft, or any vessel equipped for
propulsion by mechanical means or by sail.” RCW 9A.04.110(29) (emphasis added). The
vehicle and traffic laws define a “vehicle” as a “device capable of being moved upon a
public highway and in, upon, or by which any persons or property is or may be
transported or drawn upon a public highway.” Former RCW 46.04.670 (2011). A motor
vehicle is further defined as a “vehicle that is self-propelled [or] a vehicle that is
propelled by electric power obtained from overhead trolley wires, but not operated upon
rails.” Former RCW 46.04.320 (2010).

                                             9
No. 37463-7-III
State v. Level


transporting people or property on a public highway (a description of its function).”

195 Wn.2d 597, 601, 461 P.3d 1173 (2020).

       A moped readily meets the statute-derived definition set forth in Van Wolvelaere.

Being “motorized,” it meets the mechanical definition of being self-propelled. See

RCW 46.04.304. With a speed of up to 30 miles per hour, a moped is capable of

transporting people on a public highway. See id.

       Mr. Level challenges this understanding of Van Wolvelaere, pointing out the

legislature used the word “device” when describing a moped instead of the word

“vehicle.” Id. This contrasts with the definition of a snowmobile, which was addressed in

Van Wolvelaere. Unlike a moped, a snowmobile is defined as a “self-propelled vehicle.”

RCW 46.04.546.

       Mr. Level’s attempt to distinguish Van Wolvelaere is unconvincing. The

legislature defined “vehicle” by describing it as a “device.” Former RCW 46.04.670

(2011). The statute defining “moped” specifies that a moped must be “motorized.”

RCW 46.04.304. When crafting a generalized definition of motor vehicles for purposes

of the criminal statute in Van Wolvelaere, the Supreme Court used the word “device,”

not “vehicle.” 195 Wn.2d at 601. It is abundantly clear, based on the combination of

definitional statutes and the Supreme Court’s decision in Van Wolvelaere, that a moped


                                            10
No. 37463-7-III
State v. Level


meets the general statutory definition of a motor vehicle.

       Mr. Level also argues that even if a moped meets Van Wolvelaere’s definition,

a moped still does not qualify for prosecution as a stolen vehicle because mopeds are

excluded from the definitional scheme relied on in Van Wolvelaere. The statutory

exclusions cited by Mr. Level are set forth in RCW 46.04.320(3)(d) (motor vehicle) and

RCW 46.04.670(2)(b) (vehicle). Br. of Appellant at 11. These two statutes do contain

exclusions regarding mopeds; however, the exclusions do not help Mr. Level. The two

cited statutes exclude mopeds from the definition of a “motor vehicle” and “vehicle” only

for purposes of chapter 46.70 RCW. This chapter has to do with vehicle distribution and

sales. Mopeds are not excluded from the motor vehicle definition for other purposes. 3

Significantly, mopeds are not excluded from the motor vehicle definition for purposes of

the theft and robbery chapter of the Washington Criminal Code, Title 9A RCW. Because

the statutory exception is limited in a way that is inapplicable to this case, we do not find

mopeds excluded from Van Wolvelaere’s motor vehicle definition.



       3
         Prior to 1994, mopeds were subject to a different definition. See FINAL B. REP.
ON ENGROSSED SUBSTITUTE H.B. 2224, 53d Leg., Reg. Sess. (Wash. 1994). Under the
version of RCW 46.04.670 that had been in effect since 1991, mopeds were “considered
motor vehicles for purposes of vehicle registration (Chapter 46.12), but not for vehicle
dealer regulation (Chapter 46.70).” Id. at 1. The 1994 amendment meant “[m]opeds are
considered vehicles except in the case of dealer licensing statutes.” Id. at 2.

                                             11
No. 37463-7-III
State v. Level


       Mopeds meet the general statutory definition of a motor vehicle and no exceptions

to the definition apply in the current context. Given these circumstances, a moped

qualifies for prosecution under the stolen motor vehicle statute, RCW 9A.56.068.

                                    CONCLUSION

       Mr. Level’s conviction for possession of a stolen motor vehicle is reversed without

prejudice. We remand to the trial court for further proceedings consistent with the terms

of this decision.


                                          _________________________________
                                          Pennell, C.J.

WE CONCUR:



______________________________
Siddoway, J.



______________________________
Fearing, J.




                                            12